Citation Nr: 0527991	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  98-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
lower lip, claimed assecondary to tobacco use in service.

2.  Entitlement to service connection for emphysema, claimed 
as secondary to tobacco use in service.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1954.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 decision that 
denied service connection for carcinoma of the lower lip and 
for emphysema, each claimed as due to smoking.

In April 2000, the Board denied the veteran's claim for 
service connection for emphysema as not well grounded.

In September 2000, the Board denied the veteran's claim for 
service connection for carcinoma of the lower lip as not well 
grounded.

The veteran appealed the September 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2001 motion to the Court, counsel for the 
Secretary (Appellee) requested that the September 2000 Board 
decision be vacated and remanded for readjudication.  In an 
April 2001 order, the Court granted the Appellee's motion, 
and returned the matter on appeal to the Board for further 
proceedings consistent with the motion.

In September 2001, the veteran's representative again raised 
the issue of entitlement to service connection for emphysema, 
for the Board's consideration.  The Board notes that, 
effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), eliminated the well grounded requirement, 
and provided for the re-adjudication on a de novo basis of 
claims denied as not well grounded between July 1999 and 
November 2000.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000).  

In January 2002 the Board issued a remand in which it found 
that a presentation of the veteran's representative in 
September 2001 was a request for readjudication of the 
emphysema claim in accordance with the VCAA.  The Board found 
that the claim remained on appeal before it.  VA's General 
Counsel held, however, that where a claim was readjudicated 
in accordance with the provisions of § 7, of the VCAA, the 
claimant was required to perfect a new appeal.  VAOPGCPREC 3-
2001; 66 Fed. Reg. 33311 (2001).  

The veteran has perfected a new appeal of the emphysema 
issue.  The RO denied the veteran's claim in July 2002, a 
statement created by the veteran's representative at the RO 
sometime between December 2002 and February 2003, constitutes 
a notice of disagreement.  A supplemental statement of the 
case (SSOC) issued in March 2005 served the function of a 
statement of the case (SOC).  Cf. 38 C.F.R. § 19.31 (2004) 
(providing that the RO will not use an SSOC to announce 
decisions in claims for which an SOC has not previously been 
issued).  The provisions of 38 C.F.R. § 19.31, however, were 
intended to protect rather than punish claimants.  67 Fed. 
Reg. 3104 (Jan. 28, 2002).

A statement received from the veteran later in March 2005, 
serves as a substantive appeal with regard to the emphysema 
issue.

In February 2003, the Board undertook additional development 
of the claims pursuant to the provisions of 38 C.F.R. § 19.9 
(2004).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were held to be invalid.  Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).  Thus, in August 2003, the Board again 
remanded the matters on appeal for initial consideration of 
the recently developed evidence and further action.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  The veteran's claims for service connection for carcinoma 
of the lower lip, and for service connection for emphysema-
each claimed as secondary to tobacco use in service-were 
received August 11, 1997.
 
3.  There is no competent evidence or opinion establishing 
that the veteran has ever been diagnosed as having nicotine 
dependence.

4.  The competent evidence weighs against a finding that the 
veteran's carcinoma of the lower lip is medically related to 
in-service tobacco use.

5.  The competent evidence weighs against a finding that the 
veteran's emphysema is medically related to in-service 
tobacco use.



CONCLUSIONS OF LAW

1.  The criteria for service connection for carcinoma of the 
lower lip, claimed as secondary to tobacco use in service, 
are not met.  38 U.S.C.A. §§ 1103, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 

2.  The criteria for service connection for emphysema, 
claimed as secondary to tobacco use in service, are not met.  
38 U.S.C.A. §§ 1103, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA and its implementing regulations include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as assist a claimant in obtaining evidence needed to 
substantiate the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

Through the September 1998 SOC, the April 2000, July 2002, 
March 2005, and April 2005 SSOCs, and the March 2002 and 
November 2003 letters, the RO notified the veteran of the 
legal criteria governing the claims (to include the three 
criteria for establishing service connection), the evidence 
that has been considered in connection with the appeal, and 
the bases for the denial of the claims for service connection 
for carcinoma of the lower lip and for emphysema, each 
claimed as secondary to tobacco use and smoking in service.  
After each, the veteran and his representative were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's March 2002 and November 
2003 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claims, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The RO's letters 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  Those letters also 
invited the veteran to submit any additional evidence to 
support his claims.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or substantially 
complete application for VA-administered benefits.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Court 
specifically held that delayed notice is generally not 
prejudicial to a claimant.  Id.  Board finds that, in this 
case, the delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and re-adjudicated after notice was 
provided.

The RO and AMC afforded the veteran the opportunity to 
provide evidence and information after the notice was 
provided.  See 38 U.S.C.A. § 5103(b)(1). 

There is also no indication that any additional action is 
needed to comply with the duty to assist the veteran.  As 
indicated below, the RO has obtained copies of the veteran's 
service medical records and private medical treatment 
records.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claims.  In 
various correspondence in the claims file-the most recent 
received in May 2005-the veteran's representative indicated 
that there was no additional evidence to submit.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Because the veteran received the required notice, and 
assistance, the claims are ready to be adjudicated on the 
merits. 



II.  Analysis

Service connection for disabilities due to smoking may be 
established, for claims filed before June 9, 1998 (as in this 
case), on the basis of medical evidence demonstrating that 
the veteran acquired a dependence on nicotine during service 
and the nicotine dependence which arose during service may be 
considered the proximate cause of disability occurring after 
service.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); 
cf. 38 U.S.C.A. § 1103 (West 2002) (expressly prohibiting 
service connection for a disability on the basis that it 
resulted from an injury attributable to the use of tobacco 
products by a veteran during his service in the military for 
claims filed after June 9, 1998).

Under the above-cited legal authority, the two principal 
questions that must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  With regard to the first question, 
the determination of whether a veteran is dependent upon 
nicotine is a medical issue.  See Davis v. West, 13 Vet. App. 
178, 184 (1999).  

If it is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, it must be determined whether the 
post-service usage of tobacco products was the proximate 
cause of the disability upon which the claim is predicated.  
A supervening cause of the disability would sever the causal 
connection to the onset of the nicotine dependence in 
service.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  Under those criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use 
of substantial amounts of nicotine or a diminished 
effect observed with continued use of the same amount of 
nicotine-containing products;

(2) withdrawal, marked by appearance of four or more of 
the following signs within twenty-four hours of abrupt 
cessation of daily nicotine use or reduction in the 
amount of nicotine used:

	(a) dysphoric or depressed mood;  
	(b) insomnia;  
	(c) irritability, frustration, or anger;  
	(d) anxiety;  
	(e) difficulty concentrating;  
	(f) restlessness;  
	(g) decreased heart rate; or  
(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve 
or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer 
period than was intended;

(4) persistent desire or unsuccessful efforts to cut 
down or control nicotine use;

(5) devotion of a great deal of time in activities 
necessary to obtain nicotine (e.g., driving long 
distances) or use nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of 
nicotine use (e.g., giving up an activity which occurs 
in smoking-restricted areas); and

(7) continued use of nicotine despite knowledge of 
having a persistent or recurrent physical or 
psychological problem that is likely to have been caused 
or exacerbated by nicotine.
DSM-IV; see 38 C.F.R. § 4.125 (2004).

The veteran contends that he began smoking during active 
service, became addicted to tobacco in service, and continued 
smoking after service until he quit in 1982 due to health 
reasons.  He contends that the carcinoma of his lower lip and 
his emphysema are the result of his in-service tobacco use 
and smoking.

Service medical records reflect neither manifestations nor 
complaints, nor findings of either carcinoma of the lower lip 
or of emphysema during service.  Notwithstanding the 
veteran's assertions that he first began smoking while in 
service, the Board points out that there is absolutely no 
competent medical evidence that the veteran developed a 
nicotine dependence in service, a clear prerequisite to any 
grant of service connection based on in-service tobacco use.

The medical evidence reflects both current mild pulmonary 
emphysema, and squamous cell carcinoma of the lower lip, 
status-post two surgeries.  The veteran is competent to 
report that he began smoking in service.

Private medical opinions provide some support for a finding 
that the lip carcinoma resulted, at least in part, from 
tobacco use.  In a June 1991 statement, William E. Palin, 
Jr., M.D., opined that the carcinoma of the veteran's lower 
lip was due to his chronic alcohol, tobacco, and sun 
exposure.  Moreover, in January 1999, Andrew Stasko, M.D., 
opined that, in all probability, the veteran's cigarette 
smoking and pipe smoking were directly related to the lip 
carcinoma.  

Weighing against the claims is the fact that neither private 
nor VA examiners have attributed the lip cancer, or emphysema 
to in service tobacco use.  Even if the veteran began smoking 
in service, there were several decades of intervening post-
service tobacco use before the claimed disabilities were 
first documented.

Also weighing against the claims are the reports of several 
VA examinations.  In June 2002 by a VA staff surgeon opined 
that the veteran had no nicotine addiction in service.  To 
support this opinion, the examiner explained that, while the 
veteran did not attempt to quit smoking in service, when he 
did quit smoking in May 1982, he experienced no clinical 
symptoms of withdrawal other than for increased appetite and 
some weight gain.  Moreover, in July 2004, that same VA 
examiner reviewed the additional medical records associated 
with the veteran's claims file since the prior examination 
and found no changes were warranted in the June 2002 opinion.

The Board does not doubt the sincerity of the veteran's 
belief that each of his current disabilities is related to 
his in-service tobacco use.  While the veteran is certainly 
competent to assert that he began smoking in service, as a 
layperson without the appropriate medical training or 
expertise, the veteran simply is not competent to provide a 
probative opinion on such a medical matter (i.e., diagnosing 
nicotine dependence as acquired in service).  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Because there is no competent opinion linking the current 
disabilities to smoking in service, or to any other disease 
or injury in service, the preponderance of the evidence is 
against the claim.  In reaching this decision, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
weighs against each of the veteran's claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connection for carcinoma of the lower lip, claimed as 
secondary to tobacco use in service, is denied.

Service connection for emphysema, claimed as secondary to 
tobacco use in service, is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


